DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6 Oct 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US 2015/0306731, previously cited) in view of Bajaj et al (US 2016/0136787, previously cited) and further in view of Yeh et al (US 2015/0059254, previously cited).
Regarding claim 1, Qian teaches a CMP polishing pad having a low damping component for polishing a substrate chosen from at least one of a memory and a semiconductor substrate ([0004]) comprising: a polishing layer adapted for polishing the substrate which is a polyurethane reaction product of a thermosetting reaction mixture comprising a curative of 4,4'-methylenebis(3-choro-2,6-diethylaniline) (MCDEA) or mixtures of MCDEA and 4,4'-methylene-bis-o-(2-chloroaniline) (MbOCA) in a weight ratio of MCDEA to MbOCA of from 3:7 to 1:0 ([0039]; MCDEA curative is listed among other alternatives), and a polyisocyanate prepolymer having an unreacted isocyanate (NCO) concentration of from 8.6 to 11 wt.% ([0033]; 8.95 to 9.25 wt% fully encompassed by claimed range) and formed from one or two aromatic diisocyanates or a mixture of an aromatic diisocyanate and up to 67 wt.% of an alicyclic diisocyanate, based on the total weight of the aromatic and alicyclic diisocyanates 
Regarding claims 2-3, Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the curative comprises a mixture of MCDEA and MbOCA ([0039], both materials listed, as well as “mixtures thereof”) in a ratio of 1:0 (in the case where only MCDEA is chosen); wherein the aromatic diisocyanate or mixture thereof with an alicyclic diisocyanate is chosen from toluene diisocyanate (TDI), TDI mixed with up to 20 wt% of MDI, or a mixture of TDI and up to 67 wt% H12MDI ([0031]; toluene diisocyanate disclosed).
Regarding claims 4-6 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polyisocyanate prepolymer has an unreacted isocyanate (NCO) concentration of from 8.6 to 10.3 wt.% of the polyisocyanate prepolymer ([0033]; 8.95 to 9.25 anticipates this range), and wherein the polyol used to form the polyisocyanate prepolymer is chosen from (i) PTMEG, (ii) PPG or (iii) a polyol blend of PTMEG and PPG in a ratio of PTMEG to PPG of from 1:0 to 1:4 ([0032]; PTMEG and PPG are each listed as alternatives); wherein the stoichiometric ratio of the sum of the total moles of amine (NH2) groups and the total moles of hydroxyl (OH) groups in the reaction mixture to the total moles of unreacted isocyanate (NCO) groups in the reaction mixture ranges from 0.90:1 to 1.20:1 ([0040]; 0.85 to 1.15 overlaps the claimed range; several examples listed in table 2 within the claimed range; e.g. ex 5 at 1.05); and wherein the polishing layer of the CMP polishing pad further comprises microelements chosen from entrapped gas bubbles, hollow core polymeric materials, liquid filled hollow core polymeric materials, and fillers ([0066]; microsphere fillers).
Regarding claim 7 Qian, as modified, teaches all the limitations of claim 1 as described above. Claim 7 further limits the storage modulus recited in claim 1 and is obvious for 
Regarding claim 8 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polishing pad or polishing layer has a density of 0.55 to 1.17 g/cm3 ([0042]; 0.7 to 1.1 g/cm3 fully encompassed by claimed range).
Regarding claim 9 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polishing layer comprises a polyurethane reaction product having a hard segment (special definition in applicant’s specification page 6, 4th paragraph includes “diol, glycol, diglycol, diamine, triamine or polyamine, diisocyanate, triisocyanate, or reaction product thereof” and “excludes polyethers or polyglycols having three or more ether groups, such as polytetramethylene glycols or polypropylene glycols”) from 45 to 75% based on a the total weight of the thermosetting reaction mixture ([0035]; 10 to 60 wt%, overlapping the claimed range; the polyol curative constitutes the hard segment as disclosed by it consisting of diols [0032]). “In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” (MPEP 2144.05 I). Further, applicant has provided no showing of criticality to the claimed range.
Regarding claim 11 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polyisocyanate prepolymer has an unreacted isocyanate (NCO) concentration of from 8.6 to 10.3 wt.% of the polyisocyanate prepolymer ([0033]; 8.95 to 9.25 anticipates this range), and wherein the polyol used to form the polyisocyanate prepolymer is chosen from (i) PTMEG, (ii) PPG or (iii) a polyol blend of PTMEG and PPG in a ratio of PTMEG to PPG of from 12:1 to 1:1 ([0032]; PTMEG and PPG are each listed as alternatives).
Response to Arguments
Applicant's arguments filed 18 Aug 2021 have been fully considered but they are not persuasive. Applicant argues that Qian and Bajaj do not teach the claimed porosity range. However, this range is rendered obvious by the newly relied upon Yeh reference as detailed in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723